Citation Nr: 0428597	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  95-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a generalized 
anxiety disorder, currently rated as 50 percent disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J. A, Juarbe


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from April 1968 to April 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In November 
2000, the Board remanded the issue of entitlement to an 
increased rating for a generalized anxiety disorder to the 
agency of original jurisdiction (AOJ).  In September 2002, the 
Board increased the evaluation for PTSD to 50 percent and 
denied TDIU.  

The Secretary and the appellant (the parties) filed a joint 
motion for remand, citing, in part, VCAA.  In July 2003, the 
Court vacated that part of the Board's September 2002 decision 
that denied a rating in excess of 50 percent for a generalized 
anxiety disorder and denied TDIU.  

In January 2004, the Board remanded the case to the AOJ for 
additional development.  The case has been returned to the 
Board for further appellate review consistent with the Order.  

The appellant was afforded a hearings at the RO.  Transcripts 
of each of the hearings have been associated with the claims 
folder.  

In a VA Form 9, received in March 2001, the appellant 
indicated that he no longer desired a Board hearing.  Thus, 
the hearing request is withdrawn.  38 C.F.R. § 20.704 (2003).  


FINDINGS OF FACT

1.  A generalized anxiety disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, and mood, due to such 
symptoms as: difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

2.  The evidence shows that the appellant's service-connected 
generalized anxiety disorder prevents him from engaging in 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  A generalized anxiety disorder is 70 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, and 38 C.F.R. § 4.132, Diagnostic Code 9400 effective 
prior to November 7, 1996), and 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (effective since November 7, 1996).  

2.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.18, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA examination in January 1994, the examiner stated that 
the appellant was clean, and adequately dressed and groomed.  
He was alert and oriented times three.  His mood was 
depressed and somewhat anxious.  His affect was blunted.  His 
attention and concentration were noted to be good.  His 
speech was clear and coherent.  He was not suicidal or 
homicidal.  His insight and judgment were good.  He exhibited 
good impulse control.  The assessment was generalized anxiety 
disorder with depressive features.  A global assessment of 
functioning (GAF) of 0, unspecified was noted.  

At a personal hearing at the RO in September 1995, the 
appellant testified that he had been employed with the same 
organization for the past 24 years.  Transcript at 3 
(September 1995).  He stated that his relationships with co-
workers and supervisors had deteriorated.  Id.  

On VA examination in July 1995, the examiner stated that the 
appellant had obsessive thoughts, unfounded fears, easy 
irritability, delusions of persecution, multiple somatic 
complaints, poor memory, poor judgment, and poor 
interpersonal and interfamiliar relationships.  The diagnosis 
was schizophrenic reaction, undifferentiated type.  

On VA examination in July 1997, the examiner stated that the 
appellant had obsessive thoughts, unfounded fears, easy 
irritability, feelings of uselessness, with multiple somatic 
complaints, recurrent thoughts of death with ideas of 
reference, a depressed affect, poor memory and judgment, and 
poor relations.  The diagnosis was schizophrenic reaction, 
undifferentiated type.  

On VA examination in March 1999, the appellant stated that he 
was unable to continue working.  He related that he was 
forgetful and had anxiety when in public.  He complained of 
difficulty sleeping and sudden crying spells.  

On examination, he was clean, and adequately dressed and 
groomed.  He was alert and oriented times three.  His mood 
was anxious and depressed.  His affect was constricted.  His 
attention, concentration, and memory were good.  His speech 
was clear and coherent.  He was not suicidal or homicidal.  
His insight and judgment were fair.  He exhibited good 
impulse control.  The diagnosis was generalized anxiety 
disorder.  A GAF of 75 was assigned.  

In a June 1999 VA opinion, the physician stated that based on 
a review of the record, there was no basis for the diagnosis 
of schizophrenic reaction or psychosis.  He related that 
generalized anxiety disorder with depressive features was the 
proper diagnosis.  

At a personal hearing before a hearing officer at the RO in 
February 2000, Dr. Juarbe testified that the appellant a 
generalized anxiety disorder had worsened.  Transcript at 4 
(February 2000).  He stated that the appellant had a GAF 
score of 40.  Id at 7.  

On VA examination in April 2000, the examiner stated that the 
C-file was reviewed.  The report of examination notes that 
the appellant had retired in July 1999.  The appellant 
complained of recollections of experiences in Vietnam, 
unrelated nightmares, tremors, sleep difficulty, and 
anxiousness.  .  

On examination, he was noted to be well-developed, well-
nourished, and adequately dressed and groomed.  He was alert, 
aware, and in full contact with reality.  He was noted to be 
anxious and tense.  Answers were relevant, coherent, and 
logical.  His affect was adequate.  His mood was anxious, 
with some depression.  He was well-oriented in person, place, 
and time.  Memory and intellectual functioning were both 
adequate.  Judgment was noted to be adequate and insight was 
very poor.  The examiner stated that the appellant did not 
have PTSD or schizophrenia.  The diagnosis was generalized 
anxiety disorders, chronic, with depression.  A GAF of 55 was 
assigned.  

In an undated report, the appellant's private physician, Dr. 
Juarbe, indicated that the appellant had a GAF score of 40.  

On VA examination in March 2004, the examiner noted that the 
appellant was well-developed, well-nourished, and 
appropriately dressed with adequate judgment.  He was 
cooperative, spontaneous, and established eye contact with 
the examiner.  He was alert and in contact with reality.  
There was no evidence of psychomotor retardation or 
agitation.  There were no tics, and no abnormal involuntary 
movements were noted.  His thought process was coherent and 
logical.  There was no looseness of association and no 
evidence of disorganized speech.  He had no phobias, no 
obsessions, and no suicidal ideas.  He reported frequent 
episodes of anxiety without apparent reason.  His mood was 
anxious and depressed.  His affect was constricted and 
appropriate.  He was oriented in person, place, and time.  
His memory for recent, remote and immediate events was 
intact.  His abstraction capacity was normal. His judgment 
was fair.  His insight was fair.  His concentration was poor.  
There was no impairment of thought process and communication.  
There was no evidence of inappropriate behavior.  The 
diagnosis was generalized anxiety disorder.  No other mental 
disorder was noted.  A GAF of 50 was assigned.  The examiner 
stated that appellant had serious symptoms and serious 
impairment in social and occupational function.  

The examiner stated that the appellant's generalized anxiety 
disorder was severely interfering with the appellant's 
industrial adaptability.  The examiner added that the 
appellant was not able to meet the requirements needed to 
sustain a job.   

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
appellant's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (2003), a 100 percent evaluation is 
provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Under 38 C.F.R. § 4.132, Diagnostic Code 9400 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the appellant's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the appellant 
unemployable.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, (2003).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability, which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. §§ 
3.102, 4.3.

VCAA

Initially, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the initial agency of 
original jurisdiction (AOJ) decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Pelegrini I 
was withdrawn and replaced by Pelegrini v. Principi, No 01-
944 (U.S. Vet App. Jun. 24, 2004).  

Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start all 
over again as though no AOJ action had ever occurred.  The 
Court stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  It indicated, however, 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, 
rating decisions were issued in February 1995 and October 
2002.  A VCAA notice was sent by the AOJ in February 2004 a 
supplemental statement of the case was issue in May 2004.  
This constitutes proper subsequent process.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in February 
1995 and October 2002 rating decisions of the reasons and 
bases for the decisions.  He was further notified of this 
information in the April 1995 and March 2001 statements of 
the case and the June 1999, May 2002, and May 2004 
supplemental statements of the case.  The Board concludes 
that the discussions in the February 1995 and October 2002 
rating decisions and in the statements and supplemental 
statements of the case, which were all sent to the appellant, 
informed him of the information and evidence needed to 
substantiate the claims.  By letter dated in February 2004, 
he was advised of the evidence he needed to submit to 
substantiate his claims, VA's duty to notify him about his 
claims, VA's duty to assist in obtaining evidence for his 
claims, what the evidence must show to substantiate his 
claims, what information or evidence was needed from him, 
what he could do to help with his claims, and what VA had 
done to help with his claims.  By letters dated in October 
2000 and July 2002, he was advised of the procedures by which 
to submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claims.  He was afforded 
hearings.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  



Analysis

I. Evaluation 

The record indicates that the appellant filed his claim for 
an increased rating for a generalized anxiety disorder in 
1994.  The criteria for mental disorders were amended in 
November 1996.  When a regulation changes after a claim has 
been filed but before the appeal process has been completed 
(which would apply here), VA must consider each version. 

The Board finds that a 70 percent evaluation is warranted for 
a generalized anxiety disorder.  The record reflects that the 
appellant has difficulty in adapting to stressful 
circumstances, including work.  The evidence also establishes 
that the appellant has difficulty establishing and 
maintaining effective social relationships.  He is depressed, 
and there is evidence easy irritability.

An evaluation of 70 percent is supported by the whole of the 
GAFs that have been reported during the pendency of this 
appeal.  Although the GAF score does not fit neatly into the 
rating criteria, the GAF score is evidence, which the Court 
has noted to be of importance.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994).  A GAF score between 31 and 40 is defined as "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work . . 
.).  Id.  A GAF score between 41 and 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.  (Emphasis 
added.) See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(discussing a GAF score of 50).  The Board notes the 
appellant has been assigned numerous GAF scores, ranging from 
40 to 75.  The Board finds that the appellant's overall 
disability picture as a result of generalized anxiety 
disorder is best represented by the GAF score of 50 assigned 
in March 2004.  The GAF of 75 was provided following an 
examination without the claims file.  Further, it is 
inconsistent with every other document in the file.  Thus, 
the GAF of 75 is accorded little probative value.  The Board 
also notes that Dr. Juarbe has provided a GAF of 40.  Dr. 
Juarbe, however, provides no rationale and continues to 
insist that there are psychotic features.  Dr Juarbe, 
however, did not describe psychotic features and VA did not 
confirm psychotic features.  The Board finds the diagnosis of 
PTSD, the GAF of 40, and the report of psychotic features to 
be unreliable.  

In summary, the evidence shows that a generalized anxiety 
disorder has resulted in social and occupational impairment, 
with deficiencies in most areas, such as work, family 
relations, mood, due to such symptoms as difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and inability to establish and maintain 
effective relationships.  Consequently, an evaluation of 70 
percent is warranted.

An evaluation in excess of 70 percent based on schedular 
standards is not warranted.  In support of this 
determination, the whole of the record reflects that the 
appellant has maintained hygiene and the ability to 
communicate.  He has maintained orientation and memory and he 
does not show grossly inappropriate behavior or persistent 
danger of hurting himself or others.  Although the appellant 
does not warrant a 100 percent evaluation, he does warrant a 
total rating based upon individual unemployability.

II. Total rating based on individual unemployability

In this case, the Board notes that the appellant's 
generalized anxiety disorder has herein been assigned a 70 
percent disability evaluation.  Therefore, the appellant 
meets the schedular criteria for a total rating based on 
individual unemployability.  The March 2004 VA examiner 
specifically stated that the appellant was unemployable as a 
result of a generalized anxiety disorder.

The Board finds that the record sufficiently establishes that 
the appellant's unemployability status is due to a 
generalized anxiety disorder.  Consequently, the claim of 
entitlement to TDIU is granted.  The Board is aware that 
there has been some employment during the appeal period.  The 
best evidence, however, establishes that his ability to 
maintain employment became increasingly more difficult during 
the appeal period.  Regardless of the conflict in the record, 
the evidence tends to establish that the appellant was 
factually unemployable.  The AOJ remains at liberty to fully 
develop the case and to set the correct effective date.  


ORDER

An evaluation of 70 percent is granted for a generalized 
anxiety disorder for the entire appeal period, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A total rating for compensation on the basis of 
unemployability is granted, subject to regulations 
controlling the monetary payment of benefits.



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



